DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-11, 17-19, 23-25 recites the limitation "the catalytic agent is encased in a shell" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1, 5-6, 12-14, 16, 20, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday et al., US 2014/0262192 A1, in view of Czaplewski, et al., US 9,725,577 B1.

Claims 1, 20. Boday et al., disclose an integrated circuit assembly (such as the one in fig. 3, [0046], +), comprising: 
-at least one integrated circuit device (item 34); 
-a heat dissipation device (item 40) thermally contacting the at least one integrated circuit device; 
-and a thermal interface material (item 38) between the at least one integrated circuit device and the heat dissipation device, 
-wherein the thermal interface material comprises a polymer material (as disclosed in [0022]).  
Boday appears to not specify that the thermal interface material comprises a self-healing constituent. 
However, col. 1, ln 60-63 of Czaplewski, indicates an apparatus that includes a self-healing thermal interface material of the present disclosure disposed between a heat generating device and a heat dissipating device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the semiconductor apparatus of Boday to further include a self-healing constituent as taught by Czaplewski to control the heat dissipation and to provide mechanical anchoring. For example, thermal interface materials were developed that show easy repair capacity of the thermal conductivity using associative disulfide linkages.

Claim 14. Boday et al., disclose an electronic system (such as the one in fig. 3, [0046], +), comprising:
-a board (item 32); 
-and an integrated circuit (item 34) assembly electrically attached to the board, wherein the integrated circuit assembly comprises: 
-at least one integrated circuit device (item 30): 
-a heat dissipation device (item 40) thermally contacting the at least one integrated circuit device; 
-and a thermal interface material (item 38) between the at least one integrated circuit device and the heat dissipation device, 
-wherein the thermal interface material comprises a polymer material (as disclosed in [0022]).  
 Boday appears to not specify that the thermal interface material comprises a self-healing constituent. 
However, col. 1, ln 60-63 of Czaplewski, indicates an apparatus that includes a self-healing thermal interface material of the present disclosure disposed between a heat generating device and a heat dissipating device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the semiconductor apparatus of Boday to further include a self-healing constituent as taught by Czaplewski to control the heat dissipation and to provide mechanical anchoring. For example, thermal interface materials were developed that show easy repair capacity of the thermal conductivity using associative disulfide linkages.  

Claims 5, 6, 16, 22. Boday et al., disclose the integrated circuit assembly of claims 1, 14 and 20, wherein the polymer material includes a carrier material and filler material and wherein self-healing constituent is attached to at least one of the carrier material and the filler material. This limitation would read through [0037] wherein is disclosed that the filler material may be any material that is highly thermally conductive and electrically non-conductive. The filler may also be selected from plastics, rubbers, ceramics, electrically insulated metals, glasses, and like materials

Claim 12. Boday et al., disclose the integrated circuit assembly of claim 1, further comprising a substrate, wherein the at least one integrated circuit device is electrically attached to the substrate. This limitation would read through the structure of fig. 3.

Claim 13. Boday et al., disclose the integrated circuit assembly of claim 12, wherein the heat dissipation device is attached to the substrate. This limitation would also read through the structure of fig. 3.

Allowable Subject Matter
6.	Claims 9-11, 17-19, 23-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

7.	Claims 2-4, 7-8, 15, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the self-healing constituent comprises a sulfur-based constituent. 
(B)	Since claims 3-4 are dependent claim of objected claim (claim 2), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899